THE COURT
(CADWALADER, District
Judge).
I think that the whole stipulated freight, as upon a full package, is payable on every package which retained its whole contents, .or a quantity equal in value to the stipulated freight on such package; and that the stipulated freight should be thus assessed, as if the packages partially emptied had not been refilled, but had reached Philadelphia and been delivered in their condition of partial emptiness. I am also of opinion that any extraordinary charges of transportation which were necessarily incurred by the defendants are allowable as a deduction from the freight otherwise due. I cannot, at present, perceive that, as between the parties here litigant, any question of general average can so arise as to. affect the compunction of . either the freight or the deduction. But on this point a definitive opinion is not expressed under either head; and the subject may be elucidated by a pro forma dis pacheuis adjustment if either party desire to exhibit It.
On October 26, 1877, a partial pro forma adjustment having been exhibited, THE COURT said: The decision of this case may be prefaced by a remark that the log book shows the stranding to have been involuntary, and not in any proper sense voluntary. The vessel could not have been kept from the beach. This point, however, seems to -be immaterial; and I mention it only because the stranding is described by the libellant as voluntary. Recurring to the original question considered at the close of the former hearing, I retain my opinion then expressed as to the proper mode of estimating the freight which is to be allowed in the first instance.
The remaining question is, what amount should be allowed by way of deduction from freight, and reimbursement of the excess, if any, of charges on the eargo above the freight. On this point I am of opinion, upon the facts, that the services for saving the vessel were not with a view to making her the vehicle of continuing transportation of the cargo. Therefore the charges incurred in order to get her afloat were essentially distinct and different from those • incurred for getting the cargo to its destination. Conse*700■quently the ease does not fall within the rule ordinarily applicable where the peril has originally been a common one. The accidental fact that the salvors were the same persons, and the contract was a single one as to both vessel and cargo, does not, in itself alone, suffice to make the charges of both kinds a common burden upon both subjects. The charges must be apportioned; those incurred for getting the vessel afloat being assessable upon her, and those incurred in making the cargo transportable and in transporting it being assessable first upon the freight, and aft-erwards, if in excess, upon the cargo.
If the libellant desires a reference to a commissioner to report whether any, and, if any, what amount is due to him for freight upon the above principles, the reference will be ■made; otherwise the libel will be dismissed.